Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6 and 8-13 have been examined.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.

Allowable Subject Matter
Claims 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening (dependent) claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over by Bramson et al. [US 20210065277 A1, 2019-01-16], in view of So Kyoung Min et al. [KR101746397B1, 2017-02-20], hereinafter Min. 

With respect to claim 1, Bramson teaches a system for providing nutritional balance based on pet health information (Fig. 1, Pet wellness Platform 100), the system comprising:
a nutritional balance providing system including a non-transitory storage
 unit ([0120], the processor may access a non-transitory storage medium through an interface that may store methods, codes, and instructions); 
a sensor unit ([0045], the platform 100 may communicate with one or more wearable devices 120 that are worn by a pet (or owner of a pet) and that includes a set of sensors for sensing one or more parameters. The set of sensors may include a motion sensor, an accelerometer, a temperature sensor, a heat flux sensor, a pressure sensor, a chemical sensor, a galvanic skin response sensor, or other suitable sensors);
a user terminal that is a smart phone configured to communicate with the 
nutritional balance providing system ([0128] the methods, program codes, and instructions described herein and elsewhere may be implemented on or through mobile devices. The mobile devices may include navigation devices, cell phones, mobile phones, mobile personal digital assistants, laptops, palmtops, netbooks, pagers, electronic books readers, music players and the like.
[0066] the platform 100 may include a computer vision system 112 that uses machine learning for automated attribute classification, such as by operating on images captured by a camera and made available to the platform (such as a mobile phone camera, access control or security camera, baby monitor, Internet of Things device or the like) and/or images obtained from a photo feed, a social network system (e.g., a social networking page of the pet owner that contains images of the pet), or the like);
wherein the nutritional balance providing system is configured to:
receive pet information from the user terminal ([0088] the pet information input by the user through the user interface can also include the pet's dietary sensitivities/allergies. The platform 100 may use the pet's dietary sensitivities/allergies to avoid any food to which the pet has dietary sensitivities or allergy. The pet information input through the user interface can include all pet dietary sensitivities known to a user); 
provide the user terminal with a plurality of elements of recipe information pre-stored in the non-transitory storage unit of the nutritional balance providing
 system ([0060] the recommendation system 104 may output the attributes to the machine-learning system 108 to obtain one or more recommendations. In some of these embodiments, the machine-learning system 108 may determine recipe scores relating to different diet regimens, treat regimens, or the like, which may be used to recommend a diet regimen or treat regimen. In embodiments, the recommendation system 104 may apply one or more rules to determine or adjust a recommendation. Example methods of determining a recommendation are described in greater detail with respect to FIGS. 8 and 9), and 
receive a selection of one or more elements of the recipe information among the plurality of elements of recipe information from the user terminal ([0097] in a specific example of a determination of a recipe score for a pet, a pet (e.g., dog or cat) may have one or more medical conditions and one or more exhibited temperaments. …. The platform 100 may further adjust the recipe score based on attributes relating to a pet's temperament. For example, the owner may explicitly provide pet information indicating that a pet is "high strung" or the platform 100, via analysis of a video feed of the pet, may determine that the pet's temperament is "high strung." In response to making a determination that the pet is high strung, the platform 100 may apply another adjustment value to the pet's recipe score. In this example, the cumulative adjustment to the recipe score would correspond with a negative pet recipe score, which may indicate a warm pet); and
an amount of recipe supply included in the one or more selected elements of recipe information based on the pet information ([0072] the recommendation system 102 is configured to output breed- appropriate and/or pet-appropriate dietary recommendations based on a set of wellness outcomes for pets that are tracked in the platform.  Recommendations provided in the platform may include meals, treats, pet trail mix, food toppers, broths, meal portions, sets of foods (including ones that are complementary, have desired effects, or the like), dietary regimens, portion sizes, food amounts),
wherein the sensor unit includes a GPS sensor, an acceleration sensor and a temperature sensor, and is configured to be attached to a body of a pet and 
obtain activity information, temperature information, and region information from the pet ([0045] the set of sensors may include a motion sensor, an accelerometer, a temperature sensor, a heat flux sensor, a pressure sensor, a chemical sensor, a galvanic skin response sensor, or other suitable sensors. A wearable device 120 that contains a set of sensors for a pet may take many form factors, such as a band worn on or around a leg, paw, abdomen, head, neck, or the like… a wearable device 120 may include one or more elements required for location sensing, such as GPS, cellular, beacon, or other technology. In embodiments, the wearable device 120 facilitates the tracking of motion, including steps, jumps, running, side-to-side movements, acceleration, and the like. The wearable device 120 may incorporate location-tracking systems and/or processing of sensor data (e.g., integrating acceleration data from an accelerometer) to track the motion of a pet);
wherein the nutritional balance providing system is configured to correct 
the amount of recipe supply based on the activity information, the temperature 
information, and  the region information, which are obtained by the sensor unit ([0059] the attribute generation system 102 receives data from one or more data sources (e.g., a set of one or more wearable devices 120, a set of one or more Internet of Things devices 160, a set of one or more home devices 130, and/or a set one or more user devices 150) of human users (e.g., owners, caregivers) and automatically generates a set of attributes relating to a pet based thereon. The association between a data source and a particular pet may be determined by the identity management system 106. For example, the attribute generation system 102 may receive temperature data, heart rate data, and/or breath rate data from a wearable device 120 of a pet via an API of the platform 100…. The attribute generation system 102 may output the video and/or audio data to the machine-learning system, which may return one or more classifications relating to the pet (e.g., temperament, activity, etc.) based on the video and/or audio data…. The attribute generation system 102 may structure the incoming data according to a suitable schema and may store the attributes in the pet data store 116 and/or may output the attributes to the recommendation system 104), and
wherein the nutritional balance providing system is further configured to be connected with a material providing system in which a user is capable of 
buying materials included in material information included in the plurality of  
elements of the recipe information ([0075] a health assessment algorithm can be used to analyze the pet information and then provide pet owners with recommended diets, treats, and supplements that correspond to the pet data to the maximum health benefit. The pet assessment tool can recommend pet food products from a single food brand or company or recommend pet food products from multiple unrelated pet food companies so that consumers can compare the ingredients from different pet food products including pet food, treats and supplements), and 
provide the user terminal with information on materials, which the user is 
capable of immediately buying from the material providing system ([0057] the platform 100 includes a product database 118. The product database may include product records that correspond to respective products that may suited for pets.  Examples of products that are suited for pets include, but are not  limited to, pet foods, treats, supplements, shampoos, beds, toys, exercise devices, leashes, litter boxes, crates, cages, medicines, and the like. Each product record may include a product identifier that identifies the product and product data (e.g., a product name, a product price, and/or product attributes). The platform 100 may utilize the product database 118, for example, when making recommendations to a user.
[0102] the platform 100 may generate a .json file containing the diet recommendation, links to purchase the pet food, media content (e.g., photographs or images) of the pet and/or the pet food, and may transmit the .json file to the client user device 150 of the user or to an email account of the user);
wherein the user terminal comprises a hair diagnosis kit configured to obtain hair examination information of the pet, and the nutritional balance providing system is configured to recognize, based on the obtained hair examination information, nutrition information ([0061] the machine learning system 108 may be trained on outcomes, such as wellness outcomes of a pet. In embodiments, a machine learning system 108 is trained based on a set of wellness outcomes for pets that are tracked in the platform 100. In embodiments, wellness outcomes may include outcomes relating to appearance, fur/coat texture, alertness, owner perception of well-being, energy/activity levels (such as ones tracked by the platform), mood, absence of disease conditions, sleep patterns, muscle tone, eye clarity, performance (e.g., speed, agility, jumping) and other suitable types of outcomes… using a convolutional neural network that is trained in a set of wellness outcomes to generate a model that associates a breed and a set of wellness outcomes with particular recommendations, such as dietary recommendations, activity recommendations, or other regimens); and 
adjust a nutritional balance of a recipe based on the nutrition information ([0104] after the platform 100 has analyzed the pet information including: general information, temperament information and medical issues, the platform 100 may generate a nutrition plan with a sample of recommended products (e.g., pet foods, treats, supplements, and the like), determine whether to recommend a follow up consult, and/or generate a lifestyle guide corresponding to the pet based on the pet attributes).
Bramson does not teach which includes information regarding Hg, As, Cd, Pb, Al, Ba, U, Bi, Ni, Ca, Mg, Na, K, Cu, Zn, P, Fe, Mn, Cr and Se of a hair of the pet.
Min teaches which includes information regarding Hg, As, Cd, Pb, Al, Ba, U, Bi, Ni, Ca, Mg, Na, K, Cu, Zn, P, Fe, Mn, Cr and Se of a hair of the pet (Page 4, harvesting hair of a dorsal midline between dog scapulae; Quantitatively analyzing minerals and heavy metals including Ca, K, Na, Mg, Fe, Mn, Cu, Zn, P, Pb, Al, As, Se and Ni from the collected hair sample; Na, K, Na, Fe, Mn, Pb, Al, As, Se, Ni, Ca / K, Na / Mg, Na / K, Ca / Mg, Ca / Determining the presence or absence of stress by comparing Fe / Cu with each of the reference values.
Page 6, standard of each element was stepwise diluted with 5% nitric acid. 100 ppm Multi Element Standard (Li, Be, Mg, Cr, Mn, Fe, Co, Ni, Cu, Zn, As, Se, Mo,
Cd, Sb, Pb) , Ca, Al, B, Ba, Bi, Hg, U) and 10,000 ppm Single Element Standard (S) were used for serial dilution).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Bramson with including hair pet information regarding Hg, As, Cd, Pb, Al, Ba, U, Bi, Ni, Ca, Mg, Na, K, Cu, Zn, P, Fe, Mn, Cr and Se of Min. Such a modification would easily and accurately provide metabolic disease or stress using hair (Min [page 3]).

With respect to dependent claim 2, Bramson as modified by Min further teaches wherein the pet information includes any one or more among a kind, a breed, growth and activity stages, current weight, target weight, an age, a medical history, pregnancy, spaying or neutering, and evasive material information of a pet (Bramson [0055] the platform 100 may include a pet database 116. The pet database 116 may store and index pet records that correspond to respective pets. Each pet record may store or be related to information of a pet. Information of a pet may include a pet identifier (e.g., a unique value that identifies the pet), an owner identifier, device identifiers (e.g., devices associated with a pet and/or an owner of the pet), a pet's name, an owner's name, a pet's breed, a pet's age, a pet's size, a pet's mood (current or average), a pet's eye clarity (current or average), a pet's muscle tone (current or average), a pet's sleep state (current or average), a pet's skin condition (current or average), a pet's diet, products bought  for  the pet, and the like).

With respect to dependent claim 3, Bramson as modified by Min further teaches wherein the non-transitory storage unit stores any one or more among the plurality of elements of the recipe information, the material information included in the plurality of elements of the recipe information, and an amount of dry matter intake according to the pet information (Bramson [0072] recommendations provided in the platform may include meals, treats, pet trail mix, food toppers, broths, meal portions, sets of foods (including ones that are complementary, have desired effects, or the like), dietary regimens, portion sizes, food amounts).

With respect to dependent claim 9, Bramson as modified by Min further teaches wherein the nutritional balance providing system is further configured to receive an input of user information from the user terminal, and the non-transitory storage unit is configured to match the user information and the recipe information selected by the user terminal, and store matching information of the user information and the recipe information (Bramson [0103] the platform 100 may filter out any pet foods that contain ingredients that the pet is sensitive or allergic to when determining the pet food recommendation at 816. In example embodiments, the platform 100 may use machine-learned scoring models to score each pet food to determine which pet food best matches to the needs of the pet).

With respect to dependent claim 10, Bramson as modified by Min further teaches wherein the nutritional balance providing system is further configured to provide recipe with recommended recipe information based on the matching information  (Bramson [0113] the platform 100 may determine one or more treats and/or one or more supplements to recommend for the pet using the recipe score. In some of these embodiments, the platform 100 may match treats and/or supplements represented in the product datastore 118 to the pet based on the recipe score and the attributes of the pet (e.g., size, breed, age, body type, etc.)).
 
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over by Bramson in view of Min, as applied to claim 1, further in view of Zemel et al. [US 2016/0073659 A, 2014-02-25].

With respect to dependent claim 4, Bramson as modified by Min does not teach wherein the material information includes any one or more among an origin of a material, classification, a raw material price, a mixing amount, a mixing ratio, a raw material use limit, the amount of dry matters, the amount of moisture, the amount of protein, the amount of fat, the amount of carbohydrate, the amount of tryptophan, the amount of calcium, the amount of phosphorus, the amount of linoleic acid, the amount of ash, the amount of vitamin, the amount of crude fiber, the amount of dietary fiber, the amount of sodium, and the amount of potassium.
Zemel teaches wherein the material information includes any one or more among an origin of a material, a classification, a raw material price, a mixing amount, a mixing ratio, a raw material use limit, the amount of dry matters, the amount of moisture, the amount of protein, the amount of fat, the amount of carbohydrate, the amount of tryptophan, the amount of calcium, the amount of phosphorus, the amount of linoleic acid, the amount of ash, the amount of vitamin, the amount of crude fiber, the amount of dietary fiber, the amount of sodium, and the amount of potassium ([0197] Kibble-type animal feeds, such as dog and cat foods, can be dried, ready-to-eat pet food products. The kibbles can be formed by an extrusion process where the kibble raw materials are extruded under heat and pressure to form the pelletized kibble form or core. Extrusion technology can provide an inexpensive and efficient method for formulating animal feed kibbles, such as those having a starch matrix. During the extrusion process, the kibble raw materials, which can comprise the starch matrix, typically results in the starch matrix becoming gelatinized under the extrusion conditions, forming a gelatinized starch matrix).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Bramson as modified by Min with material information of Zemel. Such a modification would customized dietary regime that provides the preferred macronutrient content of a diet for said individual animal (Zemel [0028]).
With respect to dependent claim 8, Bramson as modified by Min does not specifically teach wherein the nutritional balance providing system is further configured to exclude recipe information including evasive material information among the plurality of elements of recipe information based on the evasive material information and provide the user terminal with the recipe information.  
Zemel teaches Wherein the nutritional balance providing system is further
configured to exclude recipe information including evasive material information among the plurality of elements of recipe information based on the evasive material information ([0063] providing kits for promoting and for maintaining weight loss in companion animals. The systems, compositions, methods, and kits can avoid utilizing severe calorie restriction or caloric dilution, and the problems associated with such diets. The present invention also provides for a weight management system for domestic animals that allows for the selection of a desired animal body composition using a nutritionally complete pet food product); and provide the user terminal with the recipe information ([0317-0318] the system can also have code for generating a report. The report can include one or more recommendations for a customized pet diet that is based on the characteristics or preferences of the pet. 
After performing a calculation, a processor can provide the output, such as from a calculation, back to, for example, the input device or storage unit, to another storage unit of the same or different computer system, or to an output device. Output from the processor can be displayed by data display).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Bramson as modified by Min with material information of Zemel. Such a modification would a customized dietary regime that provides the preferred macronutrient content of a diet for said individual animal (Zemel [0028]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over by Bramson in view of Min, as applied to claim 1, further in view of  in view of Macronutrients from Small Animal Clinical Nutrition, Hand et al., Small Animal Clinical Nutrition, 5th Edition, Published by Mark Morris Associates, Published 2010, Chapter 5, hereinafter Hand.

With respect to dependent claim 5, Bramson as modified by Min does not teach wherein the nutritional balance providing system is further configured to calculate an amount of intake requirements of the dry matter according to the pet information based on Equation 1 below:
<Equation 1>
Amount of requirements of dry matter intake = (amount of intake requirements of dry matter according to growth and activity stager X target weight 0.75) X1000) / Feed energy.
Hand teaches amount intake requirements of dry matter = (amount of intake requirements of dry matter according to growth and activity stager X target weight 0.75) X1000) / Feed energy (page 12, Daily Energy Requirements - measuring the energy expenditure of an individual animal is impractical for practicing veterinarians and pet owners. Therefore, researchers have developed prediction equations that may be used to estimate DER. Most of the equations predict RER based on the easily measured parameter of body weight. After the RER is estimated, one can calculate DER by multiplying RER by an appropriate factor. The DER for growing, pregnant, lactating and exercising animals includes energy needed for maintenance plus the additional energy for work and production, thus different multiplication factors are used for each situation (Table 5-2). Similarly, deviations from the RER due to breed, gender, neuter status, presence of disease and environmental conditions can be included in the multiplication factor to improve the accuracy of predicting the DER for an individual animal. In routine veterinary practice, these energy requirement equations should be used as guidelines, starting points or estimates of energy requirements for individual animals and not as absolute requirements).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Bramson as modified by Min with formula for requirements for the amount intake of dry matter of Hand. Such a modification would maintenance energy requirement (MER) and the energy required to keep an animal in a maintenance state (Hand, page 12).

With respect to dependent claim 6, Bramson as modified by Min and Hand further teaches wherein the nutritional balance providing system is further configured to calculate the amount of recipe supply based on Equation 2 below:
<Equation 2> 
Amount of recipe supply = (Amount of intake requirements of dry matter x feed energy) / Recipe energy (page 12, most of the equations predict RER based on the easily measured parameter of body weight. After the RER is estimated, one can calculate DER by multiplying RER by an appropriate factor).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over by Bramson et al. [US 20210065277 A1, 2019-01-16], in view of Li [US 20180064140 A1, 2018-03-08]. 

With respect to claim 1, Bramson teaches a system for providing nutritional balance based on pet health information (Fig. 1, Pet wellness Platform 100), the system comprising: 
a nutritional balance providing system including a non-transitory storage
 unit ([0120] the processor may access a non-transitory storage medium through an interface that may store methods, codes, and instructions); 
a sensor unit ([0045], the platform 100 may communicate with one or more wearable devices 120 that are worn by a pet (or owner of a pet) and that includes a set of sensors for sensing one or more parameters. The set of sensors may include a motion sensor, an accelerometer, a temperature sensor, a heat flux sensor, a pressure sensor, a chemical sensor, a galvanic skin response sensor, or other suitable sensors);
a user terminal that is a smart phone configured to communicate with the 
nutritional balance providing system ([0128] the methods, program codes, and instructions described herein and elsewhere may be implemented on or through mobile devices. The mobile devices may include navigation devices, cell phones, mobile phones, mobile personal digital assistants, laptops, palmtops, netbooks, pagers, electronic books readers, music players and the like.
[0066] the platform 100 may include a computer vision system 112 that uses machine learning for automated attribute classification, such as by operating on images captured by a camera and made available to the platform (such as a mobile phone camera, access control or security camera, baby monitor, Internet of Things device or the like) and/or images obtained from a photo feed, a social network system (e.g., a social networking page of the pet owner that contains images of the pet), or the like);
wherein the nutritional balance providing system is configured to:
receive pet information from the user terminal ([0088] the pet information input by the user through the user interface can also include the pet's dietary sensitivities/allergies. The platform 100 may use the pet's dietary sensitivities/allergies to avoid any food to which the pet has dietary sensitivities or allergy. The pet information input through the user interface can include all pet dietary sensitivities known to a user); 
provide the user terminal with a plurality of elements of recipe information pre-stored in the non-transitory storage unit of the nutritional balance providing
 system ([0060] the recommendation system 104 may output the attributes to the machine-learning system 108 to obtain one or more recommendations. In some of these embodiments, the machine-learning system 108 may determine recipe scores relating to different diet regimens, treat regimens, or the like, which may be used to recommend a diet regimen or treat regimen. In embodiments, the recommendation system 104 may apply one or more rules to determine or adjust a recommendation. Example methods of determining a recommendation are described in greater detail with respect to FIGS. 8 and 9), and 
receive a selection of one or more elements of the recipe information among the plurality of elements of recipe information from the user terminal ([0097] in a specific example of a determination of a recipe score for a pet, a pet (e.g., dog or cat) may have one or more medical conditions and one or more exhibited temperaments. …. The platform 100 may further adjust the recipe score based on attributes relating to a pet's temperament. For example, the owner may explicitly provide pet information indicating that a pet is "high strung" or the platform 100, via analysis of a video feed of the pet, may determine that the pet's temperament is "high strung." In response to making a determination that the pet is high strung, the platform 100 may apply another adjustment value to the pet's recipe score. In this example, the cumulative adjustment to the recipe score would correspond with a negative pet recipe score, which may indicate a warm pet); and
determine an amount of recipe supply included in the one or more selected elements of recipe information based on the pet information ([0072] the recommendation system 102 is configured to output breed- appropriate and/or pet-appropriate dietary recommendations based on a set of wellness outcomes for pets that are tracked in the platform.  Recommendations provided in the platform may include meals, treats, pet trail mix, food toppers, broths, meal portions, sets of foods (including ones that are complementary, have desired effects, or the like), dietary regimens, portion sizes, food amounts),
wherein the sensor unit includes a GPS sensor, an acceleration sensor and a temperature sensor, and is configured to be attached to a body of a pet and 
obtain activity information, temperature information, and region information from the pet ([0045] the set of sensors may include a motion sensor, an accelerometer, a temperature sensor, a heat flux sensor, a pressure sensor, a chemical sensor, a galvanic skin response sensor, or other suitable sensors. A wearable device 120 that contains a set of sensors for a pet may take many form factors, such as a band worn on or around a leg, paw, abdomen, head, neck, or the like… a wearable device 120 may include one or more elements required for location sensing, such as GPS, cellular, beacon, or other technology. In embodiments, the wearable device 120 facilitates the tracking of motion, including steps, jumps, running, side-to-side movements, acceleration, and the like. The wearable device 120 may incorporate location-tracking systems and/or processing of sensor data (e.g., integrating acceleration data from an accelerometer) to track the motion of a pet);
wherein the nutritional balance providing system is configured to correct 
the amount of recipe supply based on the activity information, the temperature 
information, and  the region information, which are obtained by the sensor unit ([0059] the attribute generation system 102 receives data from one or more data sources (e.g., a set of one or more wearable devices 120, a set of one or more Internet of Things devices 160, a set of one or more home devices 130, and/or a set one or more user devices 150) of human users (e.g., owners, caregivers) and automatically generates a set of attributes relating to a pet based thereon. The association between a data source and a particular pet may be determined by the identity management system 106. For example, the attribute generation system 102 may receive temperature data, heart rate data, and/or breath rate data from a wearable device 120 of a pet via an API of the platform 100…. The attribute generation system 102 may output the video and/or audio data to the machine-learning system, which may return one or more classifications relating to the pet (e.g., temperament, activity, etc.) based on the video and/or audio data…. The attribute generation system 102 may structure the incoming data according to a suitable schema and may store the attributes in the pet data store 116 and/or may output the attributes to the recommendation system 104), and
wherein the nutritional balance providing system is further configured to be connected with a material providing system in which a user is capable of 
buying materials included in material information included in the plurality of  
elements of the recipe information ([0075] a health assessment algorithm can be used to analyze the pet information and then provide pet owners with recommended diets, treats, and supplements that correspond to the pet data to the maximum health benefit. The pet assessment tool can recommend pet food products from a single food brand or company or recommend pet food products from multiple unrelated pet food companies so that consumers can compare the ingredients from different pet food products including pet food, treats and supplements), and 
provide the user terminal with information on materials, which the user is 
capable of immediately buying from the material providing system ([0057] the platform 100 includes a product database 118. The product database may include product records that correspond to respective products that may suited for pets.  Examples of products that are suited for pets include, but are not  limited to, pet foods, treats, supplements, shampoos, beds, toys, exercise devices, leashes, litter boxes, crates, cages, medicines, and the like. Each product record may include a product identifier that identifies the product and product data (e.g., a product name, a product price, and/or product attributes). The platform 100 may utilize the product database 118, for example, when making recommendations to a user.
[0102] the platform 100 may generate a .json file containing the diet recommendation, links to purchase the pet food, media content (e.g., photographs or images) of the pet and/or the pet food, and may transmit the .json file to the client user device 150 of the user or to an email account of the user).
Bramson does not teach wherein the user terminal comprises a beneficial intestinal bacteria diagnosis kit configured to collect and analyze samples in an intestine of the pet to recognize a level for enterobacteria, which includes tobacillus, clostridium, blautia, enterococcus, firmicutes, and bacteroidetes, to obtain enterobacteria examination information of the pet, and the nutritional balance providing system is configured to recommend a lactobacillus product based on the enterobacteria.
Li teaches wherein the user terminal comprises a beneficial intestinal bacteria diagnosis kit configured to collect and analyze samples in an intestine of the pet to recognize a level for enterobacteria ([0045-0047] 32 Beagles and 32 Labradors were selected with half obese/overweight and half lean/normal. All dogs were fed on base diet for 4 weeks (phase 1). Dogs were randomized into two dietary groups (Table 1—Study Design) based on age, sex, and body fat. Dogs were fed with either Diet A (HPLC) or Diet B (LPHC) for additional four weeks (phase 2). Fecal samples were collected at the end of each phase. Diets are provided in Table 2…. 
Dietary effects on intestinal fecal bacterial composition and abundance were visible through the PCA plot. Differentially abundant bacterial taxa (DAT) between the two dietary treatment groups were identified using linear discriminant analysis effect size (LEfSe) (Table 3). White's nonparametric t-test was also performed to identify additional DATs (Table 4) that were not present in Table 3. Bacteroidetes was overrepresented in LPHC diet group, while Firmicutes was overrepresented in HPLC diet group), 
which includes tobacillus, clostridium, blautia, enterococcus, firmicutes, and bacteroidetes, to obtain enterobacteria examination information of the pet ([0047] TABLE-US-00003 TABLE 3 Phylum Class Order Family Genus Species Bacteroidetes Bacteroidia Bacteroidales Prevotellaceae Prevotella copri Firmicutes Bacilli Lactobacillales Lactobacillaceae Lactobacillus ruminis Bacteroidetes Bacteroidia Bacteroidales Bacteroidaceae Bacteroides plebeius Firmicutes Bacilli Lactobacillales Streptococcaceae Streptococcus luteciae Firmicutes Clostridia Clostridiales Clostridiaceae Clostridium perfringens Firmicutes Clostridia Clostridiales Lachnospiraceae [Ruminococcus] gnavus Firmicutes Clostridia Clostridiales Lachnospiraceae Blautia producta Firmicutes Clostridia Clostridiales Lachnospiraceae Clostridium colinum Firmicutes Clostridia Clostridiales Peptostreptococcaceae [Clostridium] difficile Firmicutes Clostridia Clostridiales Clostridiaceae Clostridium hiranonis Bacteroidetes Bacteroidia Bacteroidales [Paraprevotellaceae] [Prevotella] Firmicutes Bacilli Turicibacterales Turicibacteraceae Turicibacter Bacteroidetes Bacteroidia Bacteroidales Porphyromonadaceae Parabacteroides Firmicutes Clostridia Clostridiales Clostridiaceae Clostridium Firmicutes Clostridia Clostridiales Clostridiaceae SMB53 Firmicutes Clostridia Clostridiales Lachnospiraceae [Ruminococcus] Firmicutes Clostridia Clostridiales Clostridiaceae Clostridium Firmicutes Bacilli Lactobacillales Streptococcaceae Streptococcus Firmicutes Clostridia Clostridiales Peptostreptococcaceae [Clostridium] Bacteroidetes Bacteroidia Bacteroidales Prevotellaceae Firmicutes Bacilli Turicibacterales Turicibacteraceae Bacteroidetes Bacteroidia Bacteroidales Porphyromonadaceae Firmicutes Clostridia Clostridiales Clostridiaceae Firmicutes Clostridia Clostridiales Peptostreptococcaceae Firmicutes Clostridia Clostridiales Lachnospiraceae Firmicutes Bacilli Lactobacillales Streptococcaceae Bacteroidetes Bacteroidia Bacteroidales Firmicutes Bacilli Turicibacterales Firmicutes Clostridia Clostridiales Bacteroidetes Bacteroidia Firmicutes Clostridia Bacteroidetes Firmicutes), and 

the nutritional balance providing system is configured to recommend a lactobacillus product based on the enterobacteria ([0040] probiotics and/or prebiotics can be selected to provide a B/F ratio of less than 0.8/ Typical amounts are from about one to about 10 grams per serving or from about 5% to about 40% of the recommended daily dietary fiber for an animal. The probiotics and prebiotics can be made part of the composition by any suitable means. Generally, the agents are mixed with the composition or applied to the surface of the composition, e.g., by sprinkling or spraying. When the agents are part of a kit, the agents can be admixed with other materials or in their own package).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Bramson with including intestinal bacteria diagnosis kit of Li. Such a modification would provide various health benefits (Li [0003]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over by Bramson et al. [US 20210065277 A1, 2019-01-16], in view of Choi Sang Ho [KR20170156953A, 2017-11-23], hereinafter Ho.

With respect to claim 13, Bramson teaches a system for providing nutritional balance based on pet health information (Fig. 1, Pet wellness Platform 100), the system comprising: 
a nutritional balance providing system including a non-transitory storage
 unit ([0120] the processor may access a non-transitory storage medium through an interface that may store methods, codes, and instructions); 
a sensor unit ([0045], the platform 100 may communicate with one or more wearable devices 120 that are worn by a pet (or owner of a pet) and that includes a set of sensors for sensing one or more parameters. The set of sensors may include a motion sensor, an accelerometer, a temperature sensor, a heat flux sensor, a pressure sensor, a chemical sensor, a galvanic skin response sensor, or other suitable sensors);
a user terminal that is a smart phone configured to communicate with the 
nutritional balance providing system ([0128] the methods, program codes, and instructions described herein and elsewhere may be implemented on or through mobile devices. The mobile devices may include navigation devices, cell phones, mobile phones, mobile personal digital assistants, laptops, palmtops, netbooks, pagers, electronic books readers, music players and the like.
[0066] the platform 100 may include a computer vision system 112 that uses machine learning for automated attribute classification, such as by operating on images captured by a camera and made available to the platform (such as a mobile phone camera, access control or security camera, baby monitor, Internet of Things device or the like) and/or images obtained from a photo feed, a social network system (e.g., a social networking page of the pet owner that contains images of the pet), or the like);
wherein the nutritional balance providing system is configured to:
receive pet information from the user terminal ([0088] the pet information input by the user through the user interface can also include the pet's dietary sensitivities/allergies. The platform 100 may use the pet's dietary sensitivities/allergies to avoid any food to which the pet has dietary sensitivities or allergy. The pet information input through the user interface can include all pet dietary sensitivities known to a user); 
provide the user terminal with a plurality of elements of recipe information pre-stored in the non-transitory storage unit of the nutritional balance providing
 system ([0060] the recommendation system 104 may output the attributes to the machine-learning system 108 to obtain one or more recommendations. In some of these embodiments, the machine-learning system 108 may determine recipe scores relating to different diet regimens, treat regimens, or the like, which may be used to recommend a diet regimen or treat regimen. In embodiments, the recommendation system 104 may apply one or more rules to determine or adjust a recommendation. Example methods of determining a recommendation are described in greater detail with respect to FIGS. 8 and 9), and 
receive a selection of one or more elements of the recipe information among the plurality of elements of recipe information from the user terminal ([0097] in a specific example of a determination of a recipe score for a pet, a pet (e.g., dog or cat) may have one or more medical conditions and one or more exhibited temperaments. …. The platform 100 may further adjust the recipe score based on attributes relating to a pet's temperament. For example, the owner may explicitly provide pet information indicating that a pet is "high strung" or the platform 100, via analysis of a video feed of the pet, may determine that the pet's temperament is "high strung." In response to making a determination that the pet is high strung, the platform 100 may apply another adjustment value to the pet's recipe score. In this example, the cumulative adjustment to the recipe score would correspond with a negative pet recipe score, which may indicate a warm pet); and
determine an amount of recipe supply included in the one or more selected elements of recipe information based on the pet information ([0072] the recommendation system 102 is configured to output breed- appropriate and/or pet-appropriate dietary recommendations based on a set of wellness outcomes for pets that are tracked in the platform.  Recommendations provided in the platform may include meals, treats, pet trail mix, food toppers, broths, meal portions, sets of foods (including ones that are complementary, have desired effects, or the like), dietary regimens, portion sizes, food amounts),
wherein the sensor unit includes a GPS sensor, an acceleration sensor and a temperature sensor, and is configured to be attached to a body of a pet and 
obtain activity information, temperature information, and region information from the pet ([0045] the set of sensors may include a motion sensor, an accelerometer, a temperature sensor, a heat flux sensor, a pressure sensor, a chemical sensor, a galvanic skin response sensor, or other suitable sensors. A wearable device 120 that contains a set of sensors for a pet may take many form factors, such as a band worn on or around a leg, paw, abdomen, head, neck, or the like… a wearable device 120 may include one or more elements required for location sensing, such as GPS, cellular, beacon, or other technology. In embodiments, the wearable device 120 facilitates the tracking of motion, including steps, jumps, running, side-to-side movements, acceleration, and the like. The wearable device 120 may incorporate location-tracking systems and/or processing of sensor data (e.g., integrating acceleration data from an accelerometer) to track the motion of a pet);
wherein the nutritional balance providing system is configured to correct 
the amount of recipe supply based on the activity information, the temperature 
information, and  the region information, which are obtained by the sensor unit ([0059] the attribute generation system 102 receives data from one or more data sources (e.g., a set of one or more wearable devices 120, a set of one or more Internet of Things devices 160, a set of one or more home devices 130, and/or a set one or more user devices 150) of human users (e.g., owners, caregivers) and automatically generates a set of attributes relating to a pet based thereon. The association between a data source and a particular pet may be determined by the identity management system 106. For example, the attribute generation system 102 may receive temperature data, heart rate data, and/or breath rate data from a wearable device 120 of a pet via an API of the platform 100…. The attribute generation system 102 may output the video and/or audio data to the machine-learning system, which may return one or more classifications relating to the pet (e.g., temperament, activity, etc.) based on the video and/or audio data…. The attribute generation system 102 may structure the incoming data according to a suitable schema and may store the attributes in the pet data store 116 and/or may output the attributes to the recommendation system 104), and
wherein the nutritional balance providing system is further configured to be connected with a material providing system in which a user is capable of 
buying materials included in material information included in the plurality of  
elements of the recipe information ([0075] a health assessment algorithm can be used to analyze the pet information and then provide pet owners with recommended diets, treats, and supplements that correspond to the pet data to the maximum health benefit. The pet assessment tool can recommend pet food products from a single food brand or company or recommend pet food products from multiple unrelated pet food companies so that consumers can compare the ingredients from different pet food products including pet food, treats and supplements), and 
provide the user terminal with information on materials, which the user is 
capable of immediately buying from the material providing system ([0057] the platform 100 includes a product database 118. The product database may include product records that correspond to respective products that may suited for pets.  Examples of products that are suited for pets include, but are not  limited to, pet foods, treats, supplements, shampoos, beds, toys, exercise devices, leashes, litter boxes, crates, cages, medicines, and the like. Each product record may include a product identifier that identifies the product and product data (e.g., a product name, a product price, and/or product attributes). The platform 100 may utilize the product database 118, for example, when making recommendations to a user.
[0102] the platform 100 may generate a .json file containing the diet recommendation, links to purchase the pet food, media content (e.g., photographs or images) of the pet and/or the pet food, and may transmit the .json file to the client user device 150 of the user or to an email account of the user).
Bramson does not specifically teach wherein the nutritional balance providing system is configured to, when the activity information indicates that the pet has a larger amount of motion than other pets of a same breed, increase the amount of recipe supply. 
Ho teaches wherein the nutritional balance providing system is configured to, when the activity information indicates that the pet has a larger amount of motion than other pets of a same breed, increase the amount of recipe supply (page 9, the recipe providing system for a companion animal may further include a sensor unit attached to the body of the companion animal and acquiring at least one of activity information, temperature information, and local information from the companion animal, The recipe providing unit may correct the recipe supply amount based on at least one of the activity information, the temperature information, and the local information. In one embodiment, the recipe providing unit 130 may correct the amount of the material included in the recipe information so as to provide the calculated recipe supply amount. For example, if the recipe supply amount of the recipe information provided to the user is set based on the provision of 100 g, but if the determined recipe supply amount is 200 g, the amount of the ingredients included in the recipe information may be corrected to double have.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Bramson with increase the amount of recipe supply based on pet activity information of Ho. Such a modification would provide an optimum recipe and quantity by determining the supply amount of the recipe animal (Ho, page 3).

Response to Amendment
In response to the 10/15/2021 office action claims 1, 2, 11-13 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-6 and 8-13 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 07/06/2021 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the new limitation is presented herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/SOHEILA (Gina) DAVANLOU/Examiner, Art Unit 2153